Case 1:17-cv-00936-PAB-MEH Document 58 Filed 05/21/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-00936-PAB-MEH

  UNITED STATES OF AMERICA

         Plaintiff,

  v.

  $40,100.00 IN UNITED STATES CURRENCY,

       Defendant.
  _____________________________________________________________________

                                   MINUTE ORDER
  _____________________________________________________________________
  Entered by Chief Judge Philip A. Brimmer

         This matter is before the Court on the parties’ Status Report – May 8, 2020
  [Docket No. 57]. On April 17, 2017, the United States filed its complaint for forfeiture in
  rem. See Docket No. 1. On May 25, 2017, Alberto Morales Ramirez filed a claim. See
  Docket No. 8. On February 27, 2018, Mr. Ramirez filed a motion to stay pending the
  resolution of a related state criminal case in Arapahoe County District Court. See
  Docket No. 26. On March 1, 2018, Magistrate Judge Hegarty granted the motion
  pursuant to 18 U.S.C. § 981(g)(2), finding that, because the state case i s based on the
  same alleged drug arrest, proceeding in the underlying case would burden Mr.
  Ramirez’s right against self-incrimination. See Docket No. 28. Magistrate Judge
  Hegarty ordered the parties to file status updates, which they have diligently done for
  over two years.

        Mr. Ramirez appeared for a four-day jury trial in the state criminal case on March
  19, 2019. Docket No. 57 at 2, ¶ 3. He appeal ed his conviction on July 2, 2019, and his
  appeal remains pending. Colorado Court of Appeals Case No. 2019CA1448.

         Local Civil Rule 41.2 permits a district judge to “order the clerk to close a civil
  action administratively subject to reopening for good cause.” D.C.COLO.LCivR 41.2.
  This case has been pending for over three years and stayed for over two. See Docket
  Nos. 1, 28. Additionally, Mr. Ramirez’s appeal has been pending for nearly one year.
  See Docket No. 57 at 2, ¶ 5. It is unclear when Mr. Ramirez’s Colorado Court of
  Appeals case will be resolved. As a result, the Court finds that there is good cause to
  administratively close this case until his state appeal is resolved. Either party may
  move to reopen this case once the related criminal appeal is resolved or for other good
  cause. Wherefore, it is
Case 1:17-cv-00936-PAB-MEH Document 58 Filed 05/21/20 USDC Colorado Page 2 of 2




       ORDERED that this case is administratively closed pursuant to
  D.C.COLO.LCivR 41.2, subject to being reopened for good cause shown.


        DATED May 21, 2020.




                                          2
